The Court,
present all the judges, except Grimke, J., refused a new trial, being of opinion that the evidence offered was not such as ought to be admitted in a case like this, as it would be too multifarious, and might be endless. Evidence which had any direct tendency to prove the issue would, be proper. But such evi. dence as may be collected by way of inference from a full investigation of all the circumstances of the administration, involving, perhaps, transactions of twenty or thirty years standing, various and complicated in their nature, respecting which the parties may not be prepared, and could not have notice sufficient to put them on their guard upon an issue like the present, would not be so. It would be allowing too wide a range, and might prove exceedingly tedious and troublesome, and moreover occasion great injustice, A court of equity should be resorted to in a case requiring the examination of such evidence. The verdict may be moulded into form. It i? sufficient.
New trial refused.